Title: To James Madison from Thomas Jefferson, 20 March 1806 (Abstract)
From: Jefferson, Thomas
To: Madison, James


                    § From Thomas Jefferson. 20 March 1806. “My list tells me I signed commissions for the following persons, which being omitted in the list now recieved from the office, renders it desirable that the office be again examined to ascertain whether the error is in their list or mine.
                    “Mar. 9. Julien Poydrass of Orleans a member of the legislative council of Orleans.
                    “20. Lemuel Trescott of Massach. Collectr. & Inspector of Machias.
                    “The blank commission of Marshel of N. Caroline was filled up by the Governor with the name of John S. West (who held it before).”
                